Title: To George Washington from Thomas Durie, 5 December 1781
From: Durie, Thomas
To: Washington, George


                        
                            Sir
                            Elizabeth Town 5 December 1781
                        
                        I am sorry to communicate to your Excellency, that by accounts received last evening from New York, the Lord
                            Mulgrave Flag Ship, is cast away on Squan beach near Sandy Hook, tho’ fortunately none of the Officers
                            or Crew injured. another report since, "say’s from her not taking in a sufficient quantity of ballast she is drove by the
                            extreme heavy winds, off the Coast, and will be obliged to make for Savannah in Georgia." 
                        I enclose for your Excellency’s perusal, the New York Papers of the 28th Utimo & the 1st and
                            3rd instant. I have the honor to be with the greatest respect Your Excellency’s Most Obedient & Very Hum. Servt
                        
                            Thomas Durie
                            Dy Com. Prisrs
                            

                        
                    